Citation Nr: 9934578	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for a right wrist 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1990 to 
August 1990, and from December 1993 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran is currently service connected for migraine 
headaches (10 percent) and a T12 compression fracture with a 
small anterior disc bulge at T11-12 (noncompensable).  

In September 1996 the veteran raised a claim, in pertinent 
part, of service connection for a T11 and T12 disc bulge (for 
which service connection was granted by the RO in April 1998) 
and a disability of the left "hip, both the hip and spine" 
as being secondary to an inservice motor vehicle accident.  
The RO denied service connection for a left hip disability in 
March 1997.  A timely notice of disagreement was provided 
with respect to the March 1997 rating decision, and a 
statement of the case was provided denying, in pertinent 
part, service connection for a left hip disability.  

In March 1998 the veteran submitted a VA Form 9 in which he 
indicated his intent to pursue all the issues listed on the 
statement of the case.  Thus, the veteran perfected his 
appeal with respect to the issue of service connection for a 
left hip disability, and the issue is currently before the 
Board.  38 C.F.R. §§ 20.200, 20.202 and 20.302 (1999).  

The veteran also contended in the VA Form 9 that his left hip 
condition was in fact a sciatic nerve injury.  The RO 
construed the veteran's contention as being a claim of 
service connection for a sciatic nerve injury.  In December 
1998 the RO notified the veteran that it was denying, in 
pertinent part, service connection for a sciatic nerve 
injury.  A timely notice of disagreement has not been filed 
with this decision.  The issue of service connection for a 
sciatic nerve injury is therefore not before the Board at 
this time.  38 C.F.R. §§ 20.200, 20.201, and 20.302 (1999).  

However, in light of the veteran's reference in the September 
1996 application to a spine problem in association with a 
claimed left hip disability, and the conclusions of 
subsequent VA examiners in January 1997 and October 1998 
essentially associating the alleged left hip pain with a 
lumbar low back injury or strain rather than a left hip 
disability, the Board concludes that an inferred claim of 
service connection for a low back disability has been raised.  
As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In an August 1990 application for compensation and the 
December 1997 notice of disagreement, the veteran raised a 
claim for service connection for residuals of a neck injury.  
This issue has been neither procedurally developed nor 
certified for appellate review.  This issue is referred to 
the RO for initial consideration and appropriate action.  Id.


FINDING OF FACT

The claims of entitlement to service connection for a left 
hip disability and a right wrist fracture are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
hip disability and a right wrist fracture are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the April 1990 
enlistment examination with the Army indicated that the 
veteran's musculoskeletal system was normal, and there was no 
diagnosis of a musculoskeletal disorder documented.  

In June 1990 the veteran was seen for back pain of one week's 
duration.  The initial diagnosis upon examination was 
mechanical low back pain secondary to prolonged standing.  It 
was noted that x-rays were within normal limits.  The 
diagnosis was later changed to a muscular strain in the low 
back.  

During the November 1993 enlistment examination for the Air 
Force, the spine and upper and lower extremities all were 
described as being normal.  The veteran denied having 
arthritis; bone, joint or other deformity; lameness; leg 
cramps; painful shoulder or elbow; and recurrent back pain.  
No diagnosis of a musculoskeletal disorder was documented.  

In January 1994 the veteran was seen with complaints of back 
pain secondary to lifting.  Examination revealed full range 
of motion with positive tenderness in the thoracic area.  The 
diagnosis was a mid-thoracic strain.  

A few days later in January 1994, the veteran was admitted 
for emergency care following a fainting spell.  Positive, 
moderate, musculoskeletal pain was noted on examination, and 
the diagnosis was, in pertinent part, musculoskeletal back 
pain.  

In March 1994 the veteran was admitted for emergency care and 
treatment following a fall from a telephone pole.  The 
admission record noted an injury to the abdomen but did not 
document any complaints of findings regarding the left hip or 
right wrist.  

In September 1994 the veteran was seen with complaints of 
left hip pain following a motor vehicle accident.  Low back 
pain was denied except for some swelling over the left lumbar 
area.  The veteran reported that it sometimes felt like his 
left leg fell asleep.  

On follow-up in September 1994, the veteran was complaining 
of low back pain.  He reported bending down and hitting the 
left lumbar region on the corner of his desk.  There is no 
documentation of complaints relating to the left hip.  The 
diagnosis was a low back muscle spasm.  

In October 1994 the veteran reported that his left hip was 
pinching worse.  A history of a left low back contusion was 
noted.  Examination of the back revealed no swelling or 
deformity and mild sacroiliac (SI) tenderness.  X-rays of the 
lumbosacral spine were interpreted as being normal.  

Records show continued treatment for low back pain through 
November 1994.  Also reported in November 1994 were 
complaints of numbness in the legs after prolonged sitting.  

In May 1995 the veteran was seen with complaints of back pain 
and tingling in the legs and arms.  He was specifically noted 
as reporting numbness in the left lower extremity and in the 
right arm.  The diagnosis was a T12 compression fracture.  A 
magnetic resonance imaging (MRI) scan was ordered.  The 
veteran was found to be positive for an anterior compression 
fracture, three millimeters, at T12.

Neurological examination in May 1995 revealed negative 
straight leg raises, full motor strength throughout, normal 
tone and bulk, and a normal sensory examination.  It was 
concluded that the veteran's T12 compression fracture was 
resulting in no neurological deficit.  

The veteran was seen in August 1995 with complaints of acute 
pain in the neck and low back.  Examination revealed a back 
spasm of the right paraspinous muscles.  No specific 
complaints regarding the left hip or right wrist were 
documented.  Strength in the lower extremities was described 
as 5+.  

The veteran also was seen in August 1995 with complaints of 
chronic mid back pain and associated paresthesias.  Review of 
MRI's revealed no herniated nucleus pulposus, no instability, 
and a healed T12 compression fracture.  

In August 1995 the veteran was seen for an examination with a 
report of injuring his left hip and complaints of left hip 
pain.  On examination the veteran limped with walking with an 
area of tenderness noted over the left lumbosacral buttocks 
area.  The left hip joint showed normal abduction and 
adduction and full range of motion.  The diagnosis was a 
lumbosacral paraspinous muscle and leg strain.  

In September 1995 a neurological consultation was conducted.  
The veteran reported tingling in his extremities ever since 
the motor vehicle accident.  He reported neck aching, 
headaches, and a pinching pain in the left lumbar area.  Also 
reported was intermittent tingling in his shoulder blades 
spreading to his arms, hands, and to the back of both thighs 
and the left calf.  Examination revealed full, 5/5 motor 
strength throughout, symmetric reflexes, intact sensation to 
pin, vibration, cold, and position, and a normal gait.  MRI's 
of the cervical spine and lumbar spine were described as 
being essentially normal.  The diagnosis was, in pertinent 
part, generalized tingling of obscure origin with no evidence 
of myelopathy or neuropathy on examination.  The veteran was 
recommended for full duty without restrictions.  

Approximately four days later, in September 1995, the veteran 
returned with complaints of experiencing a two hour episode 
of an inability to feel his legs while in bed.  On 
examination, the veteran reported that feeling had returned 
to his legs.  Examination was described as being within 
normal limits.  

The veteran was admitted for observation.  The narrative 
summary indicates that the veteran reported an inability to 
move his legs for three hours but that he regained the use of 
his legs with stretching.  Continued tingling into the legs 
was reported.  General physical examination was described as 
being unremarkable.  Neurological examination revealed 5/5 
motor strength, normal complex motor examination, normal 
gait, symmetrical reflexes, and intact sensation except for 
discord and pinprick in the thoracic area and lower 
extremities.  An MRI of the thoracic spine was described as 
being negative.  It was noted that the veteran was 
"obviously embellishing on exam."  It was noted that the 
veteran exhibited a constantly varying sensory examination 
throughout his hospitalization and that motor cerebellar 
examination was constantly normal.  It was concluded that 
there was no neurological explanation for his current 
symptomatology.  The final diagnosis was transient functional 
paraplegia.  

The veteran returned later in September 1995 with complaints 
of chronic back pain with paresthesia in four extremities, 
including bilateral lower extremity paralysis, and a pinched 
sensation at the base of the skull, base of neck, mid 
scapula, and low back.  Examination revealed a normal gait, 
5/5 strength, normal tone, and no pain with straight leg 
raising.  The diagnosis was a healed T12 compression fracture 
with no anatomic abnormalities noted, and persistent 
bilateral upper and lower extremity paresthesia of unknown 
etiology with no orthopedic organic pathology.  

On neurology follow-up in September 1995 the veteran denied 
any recurrences of leg paralysis but continued to complain of 
pinching between his shoulder blades and intermittent four 
extremity tingling without weakness.  Examination revealed 
symmetric reflexes, a normal gait, and normal tone.  

In October 1995, the veteran was seen with complaints of pain 
in his hips and down his back for the past four days.  

In December 1995 the veteran was seen for a neurology follow-
up with complaints of continued mid to upper thoracic 
pinching associated primarily with bilateral leg tingling.  
Examination was unchanged, but it was noted that the veteran 
could not relax during tone testing.  Gait was normal.  The 
diagnosis was generalized tingling of obscure origin.  

The veteran was seen in January 1996 with complaints of 
multiple joint aches especially with changes in the weather.  
The provisional diagnosis was multiple joint pain.  On 
examination, pain was specifically noted in the 
metacarpophalangeal joints, the proximal interphalangeal 
joints, the right knee, left foot, and middle back.  

Ten days later in January 1996 the veteran returned with 
complaints regarding his back, hands, and left hip.  On 
examination, an area of tenderness was indicated in the left 
hip.  

In May 1996 the veteran was seen for complaints regarding the 
right wrist.  Examination revealed tenderness.  X-rays 
revealed an old hamate fracture with no acute injuries 
identified.  There was no evidence of an acute fracture or 
dislocation.  The diagnosis was a right wrist sprain versus 
an occult fracture of the scaphoid base.  

Follow-up examination in May 1996 revealed pain in the right 
wrist.  There was 5/5 strength in the right upper extremity, 
and a follow-up x-ray was found to show no visible fractures, 
articular, or soft tissue abnormalities.  There was a 
fracture through the hamate which was described as old.  The 
x-ray report impression was a normal right hand.  The 
diagnosis was a ligamentous strain of the right wrist.  

In July 1996 the veteran was seen for a follow-up with 
complaints of neck pain, tension headaches, low back pain, 
and left hip pain.  He stated that the left hip symptoms were 
worse with running, walking, and carrying heavy loads.  
Examination revealed mild tenderness of the lower thoracic 
vertebrae.  The diagnosis was nonspecific arthralgias with no 
evidence of systemic or inflammatory arthritis.  

Separation examination in August 1996 noted the veteran's 
history of lower extremity paralysis.  Also reported, in 
pertinent part, was a history of recurrent back pain with an 
anterior disk bulge at T11-12, a fractured right hand, and a 
head injury.  Physical examination of the upper extremities, 
lower extremities, spine, and other musculoskeletal all were 
described as being normal.  No diagnoses of a right wrist 
disorder or left hip disorder were documented.  

Post-service medical records show VA treatment in December 
1996 for complaints of chronic left hip pain.  Examination of 
the left hip revealed full range of motion with mild 
tenderness.  The diagnosis was chronic left hip pain.  

The veteran underwent VA examinations in January 1997, 
including VA orthopedic, general medical, and neurological 
examinations.  On orthopedic examination, the veteran 
reported being in a motor vehicle accident with immediate 
pain in the head, neck, middle and lower back, and in the 
left hip, along with numbness and tingling.  Ever since the 
accident, the veteran reported symptoms of back pain and left 
"hip pain," which was described as actually being pain in 
the left sciatic notch area, not hip pain per se.  

The veteran reported current symptoms of mid and upper back 
and neck pain with intermittent numbness and tingling.  Also 
reported was some pain and discomfort in the low back area.  
Most of this discomfort was over the left buttock muscle and 
some in the left lumbar muscles.  He reported occasional pain 
in the same areas on heavy lifting.  

Examination revealed minimal expressions of pain and 
discomfort.  There was some tenderness in the left sciatic 
notch, but no other areas were tender to palpation.  He could 
walk easily on his heels and toes and could hop and squat 
without difficulty.  Straight leg raising was negative 
without any evidence of radicular symptoms.  There was some 
slight stretching sensation on the left, but there was no 
atrophy of either lower extremity, and motor strength was 
well within normal limits for the lower extremities.  There 
was no particular pain in the hip itself, other than some 
soreness in the left sciatic notch area on forced 
manipulation.  The examiner concluded that this pain was 
associated with a low back injury and not with hip joint 
pain.  No other positive findings were found.  The diagnosis 
was a history of a fall and motor vehicle accident with 
chronic pain, particularly in the left sciatic notch area.  
X-rays of the left hip were described as normal.  No 
complaints or diagnoses relating to the right wrist were 
documented.  

On VA general medical examination in January 1997, no 
specific complaints regarding the left hip or right wrist 
were documented.  Examination revealed a normal carriage and 
posture, and a slow but steady gait.  

On the January 1997 VA neurological evaluation, the veteran 
reported being involved in a motor vehicle accident in which 
he sustained injuries to his left hip and lower back.  He 
currently complained of pain in his entire spine in the 
thoracic and lumbar areas with questionable radicular 
symptoms in the left leg, tingling in both arms and legs, and 
weakness all over, especially with activity.  It was noted 
that his service medical records were "hazy and 
conflicting."  

Physical examination revealed 5/5 motor strength in all 
extremities without atrophy or fasciculations.  Reflexes were 
symmetric and sensory examination was unremarkable to 
pinprick.  Gait was described as completely normal and the 
veteran could do a full deep knee bend without assistance.  
Straight leg raises were negative bilaterally at 70 degrees 
with back pain without radiation.  The impression was a 
probable T12 compression fracture, healed, without evidence 
of a spinal cord injury, peripheral neuropathy, or 
myelopathy.  No complaints or diagnoses of a right wrist 
disability were documented.  

In December 1997 the veteran was seen at the Audie L. Murphy 
VA Medical Center (VAMC) with complaints of severe back pain 
from the neck to the pelvis, including radiation into the 
left lower extremity.  The diagnosis was chronic low back 
pain.  

The veteran was seen at the VAMC in January 1998 with 
complaints of chronic upper back pain and weakness in his 
legs when lifting objects over 20 pounds.  Examination 
revealed a nontender back and normal upper and lower 
extremities.  Sensation was grossly intact in all 
extremities, and reflexes were symmetric.  The diagnosis was 
chronic back pain.  

The veteran returned in February 1998 with complaints of, in 
pertinent part, upper back pain with lifting over shoulder 
level.  He reported getting a sharp pain, shortness of 
breath, followed by buckling of his legs with such lifting.  
He denied any complaints of low back pain.  Examination 
revealed a normal gait, heel and toe walking with difficulty, 
intact sensation of the extremities, negative straight leg 
raises, and negative SI tenderness.  There was tenderness to 
palpation only at T12.  The diagnosis was complaints of 
chronic back pain (upper).  

In April 1998 the veteran was seen with complaints of upper 
back pain.  He reported that the pain was mid-thoracic and 
involved the left hip.  He was reported as being without 
extremity numbness or weakness.  Examination revealed 5/5 
motor strength throughout, normal sensation, negative 
straight leg raises, normal gait, and no spinal tenderness to 
palpation.  

In October 1998 the veteran underwent a VA joints evaluation 
for low back/left hip pain which were described as being 
actually the same pain.  Since the in-service motor vehicle 
accident, the veteran reported continued symptoms of low back 
pain with radiation into the left leg and down into the knee.  

On examination, the veteran could heel and toe walk without 
difficulty.  He was tender to palpation in the L5-S1 region 
on the left and down into the left SI joint area.  Motor 
strength was described as good throughout both lower 
extremities, and straight leg raising was negative in the 
sitting position at 90 degrees.  X-rays of the lumbar spine 
and left hip were described as being unremarkable and the 
diagnoses were lumbar strain and normal left hip exam.  The 
examiner concluded that the veteran's problem was a lumbar 
strain in the low back area and that this had been perceived 
as a hip problem in the past.  The examiner concluded that he 
did not believe that the veteran had a true hip pathology and 
that there was no evidence of radiculopathy or a sciatic 
nerve type injury.  

The veteran also underwent a VA neurological examination in 
October 1998.  He again reported injuring his lower back and 
left hip in an in-service motor vehicle accident.  He 
reported some left low back pain from time to time but denied 
any shooting pain down his leg, numbness or weakness.  

Objective examination revealed normal cranial nerves, 5/5 
motor strength throughout, 2+ reflexes throughout with no 
pathological reflexes, and normal gait, cerebellar, and 
sensory examinations.  The diagnosis was low back pain with a 
history of sciatic nerve injury by the veteran's report.  It 
was noted that the examiner could not find any evidence of 
lumbar radiculopathy or a sciatic nerve injury since the 
neurological examination was normal.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for a left 
hip disability and a right wrist fracture must be denied as 
not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from a current right wrist disability or a left hip 
disability.  Regarding the right wrist, there are no post-
service medical records documenting treatment or a diagnosis 
of a right wrist fracture or other right wrist disability.  

Regarding the left hip, the veteran was diagnosed with 
chronic left hip pain in December 1996; however, there has 
been no diagnosis of a left hip disability since that time.  
In fact, the January 1997 orthopedic examiner noted that the 
veteran's reported left hip pain was actually pain in the 
left sciatic notch area and was not hip pain per se.  X-rays 
were interpreted as showing a normal left hip.  The examiner 
concluded that such pain was not associated with hip joint 
pain but with a low back injury instead.  

A similar conclusion was reached during the October 1998 VA 
joints examination.  The October 1998 VA examiner concluded 
that the veteran did not have a true hip pathology, and that 
his actual problem was a lumbar strain in the low back area.  
Thus, there are recent medical opinions affirmatively 
indicating that the veteran does not have a current left hip 
disability.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the left hip or right 
wrist, the Board finds that his claims of entitlement to 
service connection for a left hip disability and a right 
wrist fracture must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has current left hip or right wrist 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of current 
diagnoses or disabilities of the left hip or right wrist.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for a left hip 
disability and a right wrist fracture are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of a left hip 
disability and a right wrist fracture are not well grounded, 
the doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a left hip disability 
and a right wrist fracture, the appeal is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

